EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into as of the
16th day of June, 2015, by and between PriceSmart, Inc, a Delaware corporation
("Employer"), and Rodrigo Calvo ("Executive").

RECITALS

A. Employer desires to employ Executive as Executive Vice President - Real
Estate of Employer.

B. Executive desires to accept such position upon the terms and subject to the
conditions herein provided.

TERMS AND CONDITIONS

NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
and conditions hereinafter set forth, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

EMPLOYMENT AND DUTIES

1.1 Position and Duties. Executive shall serve as Executive Vice President -
Real Estate of Employer. Executive shall have such duties and authority as are
customary for, and commensurate with, such position, and such other related
duties and authority as may from time to time be delegated or assigned to him by
the Chief Executive Officer or the Board of Directors of Employer. Executive
shall discharge his duties in a diligent and professional manner.

1.2 Outside Business Activities Precluded. During his employment, Executive
shall devote his full energies, interest, abilities and productive time to the
performance of this





1

 

--------------------------------------------------------------------------------

 

Agreement. Executive shall not, without the prior written consent of Employer,
perform other services of any kind or engage in any other business activity,
with or without compensation, that would interfere with the performance of his
duties under this Agreement. Executive shall not, without the prior written
consent of Employer, engage in any activity adverse to Employer's interests.

1.3 Place of Employment. Unless the parties agree otherwise in writing, during
the Employment Term (as defined in Section 3.1 below)  Executive
shall-perform-the service he is required to perform under this Agreement at
Employer's offices located in Miami, Florida; provided, however, that Employer
may from time to time require Executive to travel temporarily to other locations
on Employer's business.

ARTICLE II
COMPENSATION

2.1 Salary. For Executive's services hereunder, Employer shall pay as base
salary to Executive the amount of $275,000 during each year of the Employment
Term. Said salary shall be payable in equal installments in conformity with
Employer's normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.

2.2 Bonus. During the Employment Term Executive shall be entitled to participate
in Employer's Bonus Plan.

2.3 Other Benefits. Executive shall be entitled to participate in and receive
benefits under Employer's standard company benefits practices and plans for
officers of Employer, including medical insurance, long-term disability, life
insurance, profit sharing and retirement plan, and Employer's other plans,
subject to and on a basis consistent with the terms, conditions and overall
administration of such practices and plans. Employer may from time to time in
its sole discretion grant such additional compensation or benefits to Executive
as it deems proper and desirable.



2

 

--------------------------------------------------------------------------------

 

2.4 Expenses. During the term of his employment hereunder, Executive shall
be entitled to receive prompt reimbursement for all reasonable business-related
expenses incurred by him, in accordance with the policies and procedures from
time to time adopted by Employer, provided that Executive properly accounts for
such business expenses in accordance with Employer policy.

2.5 Deductions and Withholdings. All amounts payable or which become payable
under any provision of this Agreement shall be subject to any deductions
authorized by Executive and any deductions and withholdings required by law.

ARTICLE III

TERM OF EMPLOYMENT

3.1 Term. The term of Executive's employment hereunder shall commence on June
16, 2015 and shall continue until June 16, 2016, unless sooner terminated or
extended as hereinafter provided (the "Employment Term").

3.2 Extension of Term. The Employment Term may be extended by written amendment
to this Agreement signed by both parties.

3.3 Early Termination bv Executive. Executive may terminate this Agreement at
any time by giving Employer written notice of his resignation ninety (90) days
in advance; provided, however, that the Board of Directors may determine upon
receipt of such notice that the effective date of such resignation shall be
immediate or some time prior to the expiration of the ninety-day notice period.
Executive's employment shall terminate as of the effective date of his
resignation as determined by the Board of Directors.

3.4 Termination for Cause. Prior to the expiration of the Employment Term,
Executive's employment may be terminated for Cause by Employer, immediately upon
delivery of notice thereof. For these purposes, termination for "Cause" shall
mean termination because of Executive's (a) repeated and habitual failure to
perform his duties or obligations hereunder; (b)



3

 

--------------------------------------------------------------------------------

 

engaging in any act that has a direct, substantial and adverse effect on
Employer's interests; (c) personal dishonesty, willful misconduct, or breach of
fiduciary duty involving personal profit; (d) intentional failure to perform his
stated duties; (e) willful violation of any law, rule or regulation which
materially adversely affects his ability to discharge his duties or has a
direct, substantial and adverse effect on Employer’s interests; (f) any material
breach of this contract by Executive; or (g) conduct authorizing termination
under Cal. Labor Code § 2924.

3.5 Termination Due.to Death or Disability. Executive's employment hereunder
shall terminate immediately upon his death. In the event that by reason of
injury, illness or other physical or mental impairment Executive shall be: (a)
completely unable to perform his services hereunder for more than three (3)
consecutive months, or (b) unable to perform his services hereunder for fifty
percent (50%) or more of the normal working days throughout six (6) consecutive
months, then Employer may terminate Executive's employment hereunder immediately
upon delivery of notice thereof. Executive's beneficiaries, estate, heirs,
representatives, or assigns, as appropriate, shall be entitled to the proceeds,
if any, due under any Employer-paid life insurance policy held by Executive, as
determined by and in accordance with the terms of any such policy, as well as
any vested benefits and accrued vacation benefits.

ARTICLE IV

BENEFITS AFTER TERMINATION OF EMPLOYMENT

4.1 Benefits Upon Termination. Upon termination of this Agreement under Section
3.3 (Early Termination by Executive), Section 3.4 (Termination for Cause) or
Section 3.5 (Termination Due to Death or Disability), all salary and benefits of
Executive hereunder shall cease immediately. Upon termination of this Agreement
by Employer for any reason other than those set forth in Section 3.4 or Section
3.5, Executive shall be entitled to the continuation of

﻿





4

 

--------------------------------------------------------------------------------

 

Executive's base salary for one (1) year following the date of such termination,
payable in equal installments in conformity with Employer’s normal payroll
period, provided that such termination of employment constitutes a “separation
from service” for purposes of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code") and the regulations and guidance promulgated thereunder
(a “Separation from Service"). If this Agreement is not terminated, then, upon
expiration of the Employment Term, and if Executive's employment by Employer
does not thereafter continue upon mutually agreeable terms and such termination
constitutes a Separation from Service, Executive shall be entitled to
continuation of Executive's base salary for one (1) year, payable in equal
installments in conformity with Employer's normal payroll period; provided,
however, that Employer’s obligation to pay such installments after expiration of
the Employment Term shall be reduced by the amount of employment compensation
(if any) received by Executive from a subsequent employer of Executive during
said one (1) year. During the period of this severance pay, Executive shall
cooperate with Employer in providing for the orderly transition of Executive's
duties and responsibilities to other individuals, as reasonably request by
Employer.

4.2 Rights Against Employer. The benefits payable under this Article IV are
exclusive, and no amount shall become payable to any person (including the
Executive) by reason of termination of employment for any reason, with or
without Cause, except as provided in this Article IV. Employer shall not be
obligated to segregate any of its assets or procure any investment in order to
fund the benefits payable under this Article IV.

ARTICLE V

CONFIDENTIAL INFORMATION

5.1 Executive acknowledges that Employer holds as confidential, and Executive
may have access to during the Employment Term, certain information and knowledge
respecting the intimate and confidential affairs of Employer in the various
phases of its business, including, but





5

 

--------------------------------------------------------------------------------

 

not limited to, trade secrets, data and know-how, improvements, inventions,
techniques, marketing plans, strategies, forecasts, pricing information, and
customer lists. During his employment by Employer and thereafter, Executive
shall not directly or indirectly disclose such information to any person or use
any such information, except as required in the course of his employment during
the Employment Term. All records, files, keys, documents, and the like relating
to Employer's business, which Executive shall prepare, copy or use, or come into
contact with, shall be and remain Employer’s sole property, shall not be removed
from Employees premises without its written consent, and shall be returned to
Employer upon the termination of this Agreement.

ARTICLE VI

GENERAL PROVISIONS

6.1 Entire Agreement, This Agreement contains the entire understanding and sole
and entire agreement between the parties with respect to the subject matter
hereof, and supersedes any and all prior agreements, negotiations and
discussions between the parties hereto with respect to the subject matter
covered hereby. Each party to this Agreement acknowledges that no
representations, inducements, promises or agreements, oral or otherwise, have
been made by any party, or anyone acting on behalf of any party, which are not
embodied herein, and that no other agreement, statement or promise not contained
in this Agreement shall be valid or binding. This Agreement may not be modified
or amended by oral agreement, but rather only by an agreement in writing signed
by Employer and by Executive which specifically states the intent of the parties
to amend this Agreement.

6.2  Section 409A. This Agreement is intended to be interpreted and construed in
a manner that does not cause Executive to incur federal tax liability under
Section 409A of the Code. Notwithstanding any provision to the contrary in the
Agreement, if Executive is deemed by Employer at the time of Executive's
Separation from Service to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any



6

 

--------------------------------------------------------------------------------

 

portion of the benefits to which Executive is entitled under this Agreement is
required in order to avoid a prohibited distribution under Section
409A(a)(2){B){i) of the Code, such portion of Executive's benefits shall not be
provided to Executive prior to the earlier of (a) the expiration of the
six-month period measured from the date of Executive’s Separation from Service
or (b) the date of Executive's death. Upon the first business day following the
expiration of the applicable Code Section 409A(a)(2)(B)(i) period, all payments
deferred pursuant to this Section 6.2 shall be paid in a lump sum to Executive,
and any remaining payments due under the Agreement shall be paid as otherwise
provided herein. To the extent that any reimbursements payable pursuant to this
Agreement are subject to the provisions of Section 409A of the Code, any
reimbursements payable to Executive shall be paid to Executive no later than
December 31 of the year following the year in which the cost was incurred, the
amount of expenses reimbursed in one year shall not affect the amount eligible
for reimbursement in any subsequent year, and Executive's right to reimbursement
under this Agreement will not be subject to liquidation or exchange for another
benefit. For purposes of Section 409A of the Code, Executive’s right to receive
each payment of compensation pursuant to the Agreement shall at all times be
considered separate and distinct from other payments.

6.3 Resolution of Disputes (a) In the event Employee and Company mutually agree,
any or all disputes, controversies, or claims between them, whether arising
prior to Employee's commencement of employment with Company, during employment,
or after termination of Employee’s employment, including but not limited to, the
construction or application of the terms of this Agreement, may be resolved by
binding arbitration in accordance with the substantive laws of the State of
California. Once there is an election by Employee and Company to arbitrate any
or all disputes between them, such election shall be binding and may not be
rescinded nor revoked unless the parties mutually agree.

﻿





7

 

--------------------------------------------------------------------------------

 

The arbitration shall be administered by JAMS pursuant to its rules most
applicable to the particular claims being made, as determined by the JAMS
Employment Arbitration Rules and Procedures as then in effect, except as
otherwise provided herein. Such rules may be viewed at the JAMS website:
www.jamsadr.com/rules-employment-arbitration/. The arbitration procedures
described in this paragraph apply not only to those disputes as may be mutually
agreed between Employee and Company, but also to Employee’s claims against
Company’s officers, directors, employees, and agents each of whom is a
third-party beneficiary of this Agreement.

The disputes which may be subject to arbitration at the joint election of
Employee and Company include, but are not limited to, claims of breach of
contract (express or implied), wrongful termination, harassment, discrimination
(including, but not limited to, race, color, religion, sex, national origin,
age, disability, sexual orientation, marital status, and pregnancy),
compensation and benefits claims, tort claims, such as by way of example only,
defamation, fraud and invasion of privacy, and claims for violation of any
federal, state or local law, statute, regulation or ordinance, including, but
not limited to, the Fair Employment and Housing Act of the State of California,
the California Labor Code, the California Wage Orders, Title VII of the Civil
Rights Act of 1964, the Employee Retirement Income Security Act (ERISA), the
Americans With Disabilities Act, the Age Discrimination in Employment Act, the
Family and Medical Leave Act, the California Family Rights Act, and the Equal
Pay Act. Notwithstanding, these arbitration procedures shall in no event apply
to Workers' Compensation claims.

Any arbitration shall be held in San Diego County, California, before one
independent and neutral arbitrator selected per the applicable JAMS rules and
procedures. The arbitrator shall determine the arbitrability of all disputes,
claims and/or issues between Employee and Company, as well as Company's
officers, directors, employees, and agents. Employee and Company shall each bear



8

 

--------------------------------------------------------------------------------

 

their own costs of any mutually agreed arbitration under this Agreement
(including without limitation legal fees, the cost of the record or transcripts
of such arbitration, if any, and administrative fees), or an equal share of such
fees and costs that are not specific to either party (e.g, the fees of the
arbitrator). Notwithstanding the foregoing, if a party is determined by the
arbitrator not to be prevailing, such non-prevailing party shall be responsible
for all such fees and costs incurred by the prevailing party, and may be ordered
to pay the reasonable attorneys’ fees and costs, including, but not limited to,
the administrative costs of the arbitration and fees of the arbitrator, incurred
by the prevailing party.

The parties shall be entitled to discovery sufficient to adequately arbitrate
the claims and defenses, including access to essential documents and witnesses,
as determined by the arbitrator. Notwithstanding anything to the contrary in
this Arbitration provision, Employee or Company may seek any provisional remedy
available at law or in equity in any state or federal court in San Diego,
California, without compromising the right of the parties to mutually agree to
arbitrate any dispute between them.

The arbitrator shall issue a written arbitration decision that will reveal the
essential findings and conclusions on which the award is based. Subject to
limited judicial review as may be required by law for mutually agreed upon
arbitration, the award of the arbitrator shall be final and judgment may be
entered upon it in accordance with applicable law in any court having
jurisdiction thereof.

Any request for arbitration by a party to this Agreement shall be in writing and
must be made within a reasonable time after the claim, dispute or other matter
in question has arisen, in noevent shall the request for arbitration be made
after the date that institution of legal or equitable proceedings based upon
such claim, dispute or other matter would be barred by the applicable statute of
limitations.





9

 

--------------------------------------------------------------------------------

 

IN THE EVENT COMPANY AND EMPLOYEE MUTUALLY AGREE UPON RESOLVING THEIR DISPUTE(S)
THROUGH ARBITRATION, THEY AGREE TO EACH AND EVERY TERM AND –CONDITION OF THIS
ARBITRATION PROVISION AND FURTHER KNOWINGLY WAIVE THEIR RIGHT TO A JURY TRIAL.

(b) In the event Employee and Company do not mutually agree to resolve by
binding arbitration all disputes, controversies, or claims between them, then
they mutually and irrevocably agree that any suit, action or other legal
proceedings between them shall be brought exclusively in the courts located in
the County of San Diego, State of California. Company and Employee knowingly and
voluntarily waive any objection to such exclusive jurisdiction and venue which
either may now have or hereafter may have, whether based upon the convenience of
the forum, or based upon any other ground, relating to any legal action arising
between them. The enforceability of this Agreement and the resolution of any
disputes between the parties shall be in accordance with the laws of the State
of California.

6.4 No Waiver. No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances shall be deemed or
be construed as a further or continuing waiver of any such term, provision or
condition, or as a waiver of any other term, provision or condition of this
Agreement.

6.5 Governing Law: Rules of Construction. This Agreement has been negotiated and
executed in, and shall be governed by and construed in accordance with the laws
of, the State of California. Captions of the several Articles and Sections of
this Agreement are for convenience of reference only, and shall not be
considered or referred to in resolving questions of interpretation with respect
to this Agreement.

6.6 Notices. Any notice, request, demand or other communication required or
permitted hereunder shall be deemed to be properly given when personally served
in writing, or when



10

 

--------------------------------------------------------------------------------

 

deposited in the United States mail, postage pre-paid, addressed to Employer or
Executive at his last known address. Each party may change its address by
written notice in accordance with this Section.

﻿

﻿

Address for Employer:

    PriceSmart, Inc.

    9740 Scranton Road

    San Diego, CA 92121

﻿

Address for Executive:

Rodrigo Calvo

﻿

﻿

﻿

6.7 Severability. The provisions of this Agreement are severable. If any
provision of this Agreement shall be held to be invalid or otherwise
unenforceable, in whole or in part, the remainder of the provisions or
enforceable parts hereof shall not be affected thereby and shall be enforced to
the fullest extent permitted by law.

6.8 Attorneys' Fees. In the event of any arbitration or litigation brought to
enforce or interpret any part of this Agreement, the prevailing party shall be
entitled to recover reasonable attorneys' fees, as well as all other litigation
costs and expenses as an element of damages.





11

 

--------------------------------------------------------------------------------

 



﻿

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.

﻿

﻿

 

 

EMPLOYER

 

EXECUTIVE

﻿

 

Picture 5 [c803-20160831xex10_37g001.jpg]

PRICESMART, INC.

 

Robert Gans Executive Vice

 

President & General Counsel

 

﻿

﻿



12

 

--------------------------------------------------------------------------------